DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5-11, 13-18, and 20 are pending and examined below. This action is in response to the claims filed 12/10/20.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 12/10/20, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 12/10/20. 35 U.S.C. § 103 rejections are withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of Lindoff et al. (US 2019/0007490) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 over Gabay et al. (US 2014/0074345) in view of Funk (US 2018/0040172) and Lindoff et al. (US 2019/0007490).

an automatic fault isolation and diagnosis system, comprising (Abstract): 
a cloud-based data system having multiple machine-readable troubleshooting procedures stored therein (¶12 – remote vehicle health monitoring system corresponding to the recited cloud based data system where vehicle health monitoring corresponding to the recited troubleshooting procedures); 
a vehicle fault code generated by one of multiple vehicle control devices of a vehicle platform, the fault code defining an issue with at least one system or component of the vehicle platform (Fig. 5A and ¶66 – VH fault corresponding to the recited vehicle fault code where Fig 2A discloses many VH sensors corresponding to the recited monitoring of multiple vehicle control devices); and 
a data transfer device within the vehicle platform receiving the fault code and forwarding the fault code to the cloud-based data system (Fig. 2A-2C and ¶72 – a communication module adapted to communicate with a remote vehicle health monitoring system central server corresponding to the recited data transfer device where remote vehicle health monitoring system corresponding to the recited cloud based data system), 
the fault code received and analyzed in the cloud-based data system to initially determine if the fault code is directed to and can be automatically corrected by one of the stored machine-readable troubleshooting procedures (Fig. 2A-2C, ¶66, and ¶71-72 – a VHCPU may receive from a remote vehicle health monitoring system central server instructions regarding actions to be taken in response to a particular VH situation corresponding to the ,
a comparator, wherein if one of the machine-readable troubleshooting procedures is related to the fault code the comparator identifies if the issue from which the fault code was generated defines a critical issue (Fig. 5A and ¶71-72 – emergency situations corresponding to the recited fault code being a critical issue where VHCPU or remote VHCPU central server includes the recited comparator),
 a machine-readable procedure defining a copy of the one of the machine-readable troubleshooting procedures together with the fault code created if the fault code defines the critical issue, the machine-readable procedure forwarded to the data transfer device by the comparator (Fig. 5A and ¶71-72 – emergency corrective/preventative actions corresponding to the recited copy of the troubleshooting procedures together with the fault code defining the critical issue),	
a gateway device, wherein the machine-readable procedure is transferred by the data transfer device to the gateway device which identifies a specific one of the multiple control devices from which the fault code originated and pushes the machine-readable procedure to the specific one of the automobile control devices (Fig. 5A and ¶71-74 - Based on the nature, frequency, location and amplitude of noises emitting from the engine and other mechanical components, a VHCPU may determine the condition of vehicle components and/or their interaction with other components corresponding to the recited identifying specific one of the multiple control devices from which the fault code originated and initiate corrective action corresponding to the recited pushes the procedure to the specific control device). 
a troubleshooting operation, wherein the specific one of the automobile control devices performs the troubleshooting operation using the machine-readable procedure and data stored in a memory of the specific one of the automobile control devices corresponding to correct operating conditions of the at least one system or component (Fig. 5A and ¶74 – compare measurements to profile thresholds and models corresponding to the recited comparison of data to stored correct operating conditions). 
Gabay does not explicitly disclose the use of a gateway device in the remote network communication however it is conventional in the art. Furthermore, Funk discloses an OBD2 smart vehicle connection including utilizing a portable device and gateway for communications to pass (¶31).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for assessing vehicle health of Gabay with the gateway of Funk in order to establish secure connections between the OBC2 and the remote server (Funk - ¶31).
Gabay in view of Funk does not disclose the internet accessible remote shared pool configurable system as the cloud system however Lindoff discloses a mobile vehicle data migration system including the cloud-based data system being an internet accessible remote shared pool of configurable computer system resources (¶50).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for assessing vehicle health of Gabay in view of Funk with the explicit remote internet accessible cloud based computer system resource pool of Lindoff in order to enable on demand access to a shared pool of configurable computing resources (Lindoff - ¶50).

Regarding claims 6 and 13, Gabay further discloses including a troubleshooting result signal generated by the specific one of the automobile control devices which is sent to the data transfer device (Fig. 5A and ¶104 – verification of VH Fault corresponding to the recited troubleshooting result signal from the specific one device). 

Regarding claims 7 and 14, Gabay further discloses a remote cloud-based fault urgency assessment device, wherein upon receipt of the troubleshooting result signal the data transfer device converts the troubleshooting result signal to a wireless signal which is forwarded to the remote cloud-based fault urgency assessment device, the remote cloud-based fault urgency assessment device identifying if the troubleshooting result signal defines an urgent issue (Fig. 5A and ¶71-74 – remote vehicle health monitoring system central server includes the recited remote cloud-based fault urgency assessment device where the analysis described herein as being performed by a VHCPU may be performed remotely at a remote vehicle health monitoring system central server and an emergency situation corresponding to the recited urgent). 

Regarding claims 8 and 16, Gabay further discloses if the urgent issue is identified, the fault urgency assessment device retrieves a customer notification saved in a memory which is directly related to the urgent issue and generates and forwards a customer notification to a display device within the vehicle (¶71 - In such situations (i.e. emergency situations) the . 

Regarding claim 9, Gabay further discloses the data transfer device converts the fault code into a transfer signal and forwards the transfer signal in wireless format as a signal fault code (¶72 - portions of the analysis described herein as being performed by a VHCPU may be performed remotely at a remote vehicle health monitoring system central server corresponding to the recited conversion of fault code to signal fault code to be transferred wirelessly). 

Regarding claim 10, Gabay further discloses the multiple machine-readable troubleshooting procedures mimic troubleshooting procedures available at a vehicle repair facility which require manual review by a repair technician to assess and repair the issue, but which have been predetermined to be able to be performed automatically without involvement by the repair technician (Fig. 5A and ¶114-115 – determining when service/replacement of the component is recommended/required corresponding to the recited potential manual review by technician at a repair facility and initiate automatic corrective action if possible corresponding to the recited predetermined automatic correction without involvement by the repair technician, given that the automatic repair is predetermined based on given conditions it is being interpreted that there is no manual review by a technician needed). 

 an automatic fault isolation and diagnosis system, comprising (Abstract): 
a cloud-based data system having multiple machine-readable troubleshooting procedures stored therein predetermined to be able to be performed automatically without involvement by a repair technician (¶12 – remote vehicle health monitoring system corresponding to the recited cloud based data system where vehicle health monitoring corresponding to the recited troubleshooting procedures and Fig. 5A and ¶114-115 – determining when service/replacement of the component is recommended/required corresponding to the recited potential manual review by technician at a repair facility and initiate automatic corrective action if possible corresponding to the recited predetermined automatic correction without involvement by the repair technician, given that the automatic repair is predetermined based on given conditions it is being interpreted that there is no manual review by a technician needed); 
a vehicle fault code generated by one of multiple vehicle control devices of a vehicle platform, the fault code defining an issue with at least one system or component of the vehicle platform (Fig. 5A and ¶66 – VH fault corresponding to the recited vehicle fault code where Fig 2A discloses many VH sensors corresponding to the recited monitoring of multiple vehicle control devices); 
a data transfer device within the vehicle platform receiving the fault code and forwarding the fault code to the cloud-based data system (Fig. 2A-2C and ¶72 – a communication module adapted to communicate with a remote vehicle health monitoring , 
the fault code received and analyzed in the cloud-based data system to initially determine if the fault code is directed to and can be automatically corrected by one of the stored machine-readable troubleshooting procedures (Fig. 2A-2C, ¶66, and ¶71-72 – a VHCPU may receive from a remote vehicle health monitoring system central server instructions regarding actions to be taken in response to a particular VH situation corresponding to the recited cloud based analyses where automatic corrective action corresponding to the recited can be automatically corrected); 
a comparator generating a machine-readable procedure defining a copy of the one of the machine-readable troubleshooting procedures together with the fault code (Fig. 5A and ¶71-72 – VHCPU or remote VHCPU central server includes the recited comparator where emergency corrective/preventative actions corresponding to the recited copy of the troubleshooting procedures together with the fault code); and 
a gateway device, wherein the machine-readable procedure is transferred by the data transfer device to the gateway device which identifies a specific one of the multiple control devices from which the fault code originated and pushes the machine-readable procedure to the specific one of the automobile control devices (Fig. 5A and ¶71-74 - Based on the nature, frequency, location and amplitude of noises emitting from the engine and other mechanical components, a VHCPU may determine the condition of vehicle components and/or their interaction with other components corresponding to the recited identifying specific one of the ; 
wherein the specific one of the automobile control devices generates a troubleshooting result signal (Fig. 5A and ¶104 – verification of VH Fault corresponding to the recited troubleshooting result signal from the specific one device). 
a troubleshooting operation performed by the specific one of the automobile control devices using the machine-readable procedure and data stored in a memory of the specific one of the automobile control devices corresponding to correct operating conditions of the at least one system or component used to generate the troubleshooting result signal (Fig. 5A and ¶74 – compare measurements to profile thresholds and models corresponding to the recited comparison of data to stored correct operating conditions where ¶104 – verification of VH Fault corresponding to the recited troubleshooting result signal from the specific one device).
Gabay does not explicitly disclose the use of a gateway device in the remote network communication however it is conventional in the art. Furthermore, Funk discloses an OBD2 smart vehicle connection including utilizing a portable device and gateway for communications to pass (¶31).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for assessing vehicle health of Gabay with the gateway of Funk in order to establish secure connections between the OBC2 and the remote server (Funk - ¶31).

 a remote cloud-based fault urgency assessment device, wherein upon receipt of the troubleshooting result signal the data transfer device converts the troubleshooting result signal to a wireless signal which is forwarded to the remote cloud-based fault urgency assessment device (Fig. 5A and ¶71-74 – remote vehicle health monitoring system central server includes the recited remote cloud-based fault urgency assessment device where the analysis described herein as being performed by a VHCPU may be performed remotely at a remote vehicle health monitoring system central server and an emergency situation corresponding to the recited urgent); and 
the fault urgency assessment device retrieves a customer notification saved in a memory and generates and forwards a customer notification to a display device within the vehicle platform (¶71 - In such situations (i.e. emergency situations) the VHCPU may issue emergency warnings to a user where emergency situations corresponding to the recited urgent issue).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gabay et al. (US 2014/0074345) and Funk (US 2018/0040172) and Lindoff et al. (US 2019/0007490), as applied to claim 16 above, in view of Costantino (US 2013/0054082).

Regarding claim 17, Gabay further discloses determining when service/replacement of the component is recommended/required (Fig. 5A and ¶114-115) but does not disclose sending a message including VIN information to a vehicle repair facility.
a coded message forwarded by the fault urgency assessment device to a vehicle repair facility, the coded message including the fault code together with a vehicle VIN information and the troubleshooting result signal (¶14 – cross-referencing the trouble codes and make, model and year or VIN corresponding to the recited fault code together with a vehicle VIN information and troubleshooting signal to a repair technician corresponding to the recited vehicle repair facility). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the automatic vehicle health assessment system of Gabay in view of Funk and Lindoff with the specific VIN/trouble codes of Costantino in order to reduce time and therefore expense associated with repairing vehicles (Costantino - ¶10).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cermak et al. (US 2020/0153697) discloses a vehicular third party authentication system utilizing cloud-based shared pool of configurable computer system resources manageable over the internet, which is also referred to as cloud computing or the cloud (¶39).

	Makkiya et al. (US 2019/0052522) discloses a vehicle communication system utilizing remote vehicle services to diagnose fault codes (Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665